718 S.E.2d 390 (2011)
STATE of North Carolina
v.
Dwante Antwan BARNES and Ronnie Leon Brooks, Jr.
No. 435P11.
Supreme Court of North Carolina.
November 9, 2011.
Duncan B. McCormick, Lillington, for Barnes, Dwante Antwan.
*391 David Boone, Assistant Attorney General, for State of N.C.
C. Colon Willoughby, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 11th of October 2011 by Defendant (Dwante Antwan Barnes) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."